Opinion issued October 10, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00726-CV
                            ———————————
            IN RE STEADFAST FUNDING, LLC, ET AL., Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators, Steadfast LLC, et al., have filed a petition for writ of mandamus,

seeking to have this Court order the trial court to rule on relators’ pending

motions.1




1
      The underlying case is Steadfast Funding, LLC, et al. v. 2017 Yale Development,
      LLC, et al., cause numbers 2019-51432 & 2019-59191, pending in the 125th
      District Court of Harris County, Texas, the Honorable Kyle Carter presiding.
      We deny relators petition for writ of mandamus. See TEX. R. APP. P.

52.8(a).   We withdraw our September 27, 2019 order staying trial court

proceedings, and we deny the real parties’ request for sanctions. We dismiss all

other pending motions as moot.



                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Keyes and Hightower.




                                       2